390 F.2d 619
Harold A. SERR, Director Alcohol and Tobacco Tax DivisionInternal Revenue Service, Appellant,v.Juleus J. SULLIVAN, Jr., Hiram Walker Incorporated,(Respondent-Intervenor in D.C.).Harold A. SERR, Director Alcohol and Tobacco Tax DivisionInternal Revenue Service, Appellant,v.Francis DEIMEYER, Hiram Walker Incorporated,(Respondent-Intervenor in D.C.).Harold A. SERR, Director Alcohol and Tobacco Tax DivisionInternal Revenue Service, Appellant,v.James F. CURRAN, Hiram Walker Incorporated,(Respondent-Intervenor in D.C.).Harold A. SERR, Director Alcohol and Tobacco Tax DivisionInternal Revenue Service, Appellant,v.Joseph LETIZIA, Hiram Walker Incorporated,(Respondent-Intervenor in D.C.).Harold A. SERR, Director Alcohol and Tobacco Tax DivisionInternal Revenue Service, Appellant,v.James J. WHEATLEY, Jr., Hiram Walker Incorporated,(Respondent-Intervenor in D.C.).Harold A. SERR, Director Alcohol and Tobacco Tax DivisionInternal Revenue Service, Appellant,v.Nicholas DeWILDE, Hiram Walker Incorporated,(Respondent-Intervenor in D.C.).Harold A. SERR, Director Alcohol and Tobacco Tax DivisionInternal Revenue Service, Appellant,v.Gustav MORTENSEN, Hiram Walker Incorporated,(Respondent-Intervenor in D.C.).
Nos. 16908-16914.
United States Court of Appeals Third Circuit.
Argued Feb. 20, 1968.Decided March 1, 1968.

Philip Wilens, Head, Statutory Enforcement Unit, Criminal Division, Dept. of Justice, Washington, D.C., Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., for appellant.  Charles Ruff, Robert Gary, Attys., Dept. of Justice, John W. Coggins, Director, Alcohol and Tobacco Tax Legal Division, Office of Chief Counsel, Internal Revenue Service, Washington, D.C., of counsel.
James H. McGlothlin, Washington, D.C.
Pepper, Hamilton & Scheetz, Philadelphia, Pa., Richard A. Brady, William A. Dobrovir, Covington & Burling, Washington, D.C., Philip H. Strubing, Philadelphia, Pa., for appellee Hiram Walker Incorporated.
H. Francis DeLone, Richard G. Schneider, Philadelphia, Pa., for appellee-witnesses: Sullivan, Deimeyer, Curran, Letizia, Wheatley, DeWilde.
Russell E. Ellis, Norristown, Pa., for Appellee-witness: Mortensen.
Before KALODNER, FREEDMAN and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Is the Director of the Alcohol and Tobacco Tax Division, Internal Revenue Service, empowered by the Federal Alcohol Administration Act, 27 U.S.C.A. 201 et seq., to conduct a special investigation the power to compel witnesses to appear the power to compel witnesses to appear and testify?


2
The District Court answered the question in the negative in the instant case in denying the Director's petitions for enforcement of his subpoenas duces tecum directed to the appellees in the course of his investigation of the Division's permittee, Hiram Walker Incorporated.


3
We are of the view that the District Court did not err in holding that the Federal Alcohol Administration Act did not in 2(g), or any other section, expressly or impliedly empower the Director of the Alcohol and Tobacco Division to conduct special investigation of the Division's permittees and to issue subpoenas duces tecum pursuant thereto.


4
The District Court's Order denying the petitions to enforce the Director's subpoenas will be affirmed for the reasons so well stated in Judge John W. Lord's excellent opinion reported at 270 F. Supp. 544 (E.D.Pa.1967).